This cause had been formerly before the court, and had-been reversed, because proper parties had not been made, and the cause was remanded; the bill bad been amended in the court below, and a decree was entered, from which an appeal was taken: but on transcribing the record, the clerk of the court below had began with the amended bill, making new parties, leaving out wholly the previous part of the record; and how on the 15th day, Mr. Hughes remarked to the court the omission, on which Judge Boyle observed, it had long been the practice of the court, in cases thus situated, to use the record formerly brought up, and to require only a transcript from the court below of so much of the proceedings as had taken place after remanding of the cause.